Citation Nr: 0818253	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2.  For the period prior to October 25, 2007, entitlement to 
an initial rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine.

3.  Since October 25, 2007, entitlement to an initial rating 
in excess of 40 percent for degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 2003 to 
October 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 10 percent rating for degenerative disc disease 
and a noncompensable rating for left ear hearing loss, 
effective October 19, 2003.  Timely appeals were made with 
respect to those ratings.  

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for degenerative disc disease from 10 
percent to 20 percent for the period prior to October 25, 
2007, and from 20 percent to 40 percent for the period since 
October 25, 2007.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 

In February 2007, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  Left ear hearing loss is manifested by hearing acuity at 
level I.  

2.  For the period prior to October 25, 2007, degenerative 
disc disease was manifested by limitation of flexion to 60 
degrees, extension to 15 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally, 
with radiculopathy and muscle spasm.  There was no evidence 
of incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the previous 12 
months.  

3.  Since October 25, 2007, degenerative disc disease has 
been manifested by limitation of flexion to 18 degrees, 
extension to 8 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 10 degrees bilaterally.  There 
is no evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 
6100 (2007). 

2.  For the period prior to October 25, 2007, the criteria 
for an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

3.  Since October 25, 2007, the criteria for an initial 
rating in excess of 40 percent for degenerative disc disease 
of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated February 2007, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for an increased initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  The veteran 
was also notified of the way initial disability ratings and 
effective dates are established.

Since these claims are the appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in November 2007.  The 
veteran was able to participate effectively in the processing 
of his claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Because this appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Initial Evaluation for Left Ear Hearing Loss

In a July 2004 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation, pursuant to Diagnostic Code 6100, 
effective October 19, 2003.  The noncompensable evaluation 
has  continued to the present.  The assignment of a 
disability evaluation for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85.  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R.             
§ 4.85(d).  To evaluate the degree of disability for service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  See 38 C.F.R. § 4.85.   

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85 
(2007).  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).  Where the impaired hearing is only service-
connected for one ear, the non-service-connected ear is 
assigned a numeric designation level of "I".  See 38 C.F.R. 
§ 4.85(f).  

Evidence relevant to the severity of the veteran's hearing 
loss is a June 2004 VA audiological examination report.  
According to such report, pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
30
LEFT
30
35
40
55
65

Pure tone threshold average was 19 in the right ear and 49 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear.

According to an October 2007 VA examination report, pure tone 
thresholds, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
30
35
35
45
55

Pure tone threshold average was 15 in the right ear and 42.5 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.

Considering the results of the June 2004 and October 2007 
audiometric testing, the veteran has level I hearing acuity 
in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, 
Table VI.  The application of the Ratings Schedule 
establishes that a noncompensable evaluation for hearing loss 
in the left ear is warranted under Diagnostic Code 6100, 
Tables VI, VII.  The veteran does not have an exceptional 
pattern of hearing loss in the left ear, deafness in the 
right ear, or complete hearing loss in the left ear, so right 
ear hearing loss is assigned Roman Numeral I.  See 38 C.F.R. 
§§ 3.383, 4.85, 4.86.  Therefore, the Board concludes that a 
compensable evaluation for left ear hearing loss is not 
warranted.   

Increased Initial Evaluation for Degenerative Disc Disease of 
the Lumbar Spine 

Service connection for degenerative disc disease of the 
lumbar spine was granted by rating decision dated July 2004, 
and a 10 percent disability evaluation assigned under 
Diagnostic Code 5243.  By rating decision dated November 
2007, the veteran's disability evaluation was increased to 20 
percent for the period prior to October 25, 2007, and to 40 
percent for the period since October 25, 2007.  

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a.

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  Id.

A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent disability rating is assigned for unfavorable 
ankylosis of the entire spine.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment and the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 
thirty degrees, and left and right lateral rotation is zero 
to 30 degrees on the right and left.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 2.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).



For the period prior to October 25, 2007

A private MRI dated June 2004 diagnosed straightened lordosis 
suggestive of spasm; mild decreased disc spaces at L3-4 and 
L5-S1; mild disc bulges at L3-4; and posterolateral disc 
herniation towards the left at the L5-S1 level, most likely 
impinging on the descending S1 nerve root.  

On VA examination in June 2004, the veteran reported constant 
low back pain that was severe in intensity.  He had had acute 
flare-ups of pain lasting approximately 1 week, which had 
caused him to miss work.  He could walk unaided and did not 
use a brace.  His activities of daily living were mostly 
unaffected, but he did note some difficulty tying shoes and 
sitting for prolonged periods.  There was normal curvature of 
the spine and normal gait.

Range of motion testing showed limitation of flexion to 60 
degrees and limitation of extension to 15 degrees.  There was 
no limitation of lateral flexion or rotation.  Pain and 
fatigability were noted on repetitive use.  Lumbar 
paravertebral muscle spasm and tenderness on palpation of the 
lumbar area were observed.  There were no postural 
abnormalities. 

Evidence has been received showing that the veteran was 
absent from work from November 5, 2003, to November 8, 2003; 
from April 7, 2004 to April 10, 2004, and on June 22, 2004; 
however, there is no reason given for those absences.  It has 
been shown that the veteran was absent from work from October 
26, 2004, to October 31, 2004, for a total of 5 days, due to 
low back pain.  

In July 2005, the veteran was discharged from his position 
with the Army National Guard due in part to low back pain.  

The evidence relevant to this period of time does not show 
that forward flexion of the thoracolumbar spine was limited 
to 30 degrees or less, nor was there evidence of ankylosis of 
the spine.  Thus, entitlement to an increased initial 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine has not been shown.  38 C.F.R. § 4.71a.  

Furthermore, as there is no evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during a one year period, entitlement to an 
increased rating under DC 5243 for intervertebral disc 
syndrome is also not warranted.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007); DeLuca, 8 Vet. App. 204-7 (1995).  
Although the veteran complained of pain, there is no 
objective evidence that his pain interfered with his daily 
functions.  Activities of daily living were not significantly 
affected by his back disability.  There was not adequate 
pathology or symptoms that would warrant an evaluation in 
excess of 20 percent for functional loss.  See DeLuca, 8 Vet. 
App. 204-7 (1995).

There are no other applicable Diagnostic Codes under which 
the veteran may be entitled to an increased initial 
evaluation.  Entitlement to an increased initial evaluation 
for the period prior to October 25, 2007, has not been shown. 

For the period since October 25, 2007

The veteran received another VA examination in October 2007.  
The veteran reported that he had had 2 epidural blocks with 
limited relief.  His primary complaints at that time were 
stiffness, decreased range of motion, and pain with 
radiculopathy.  He reported decreased sleep due to his pain.  
Flare-ups were caused by prolonged sitting or standing, and 
resulted in a decreased ability to walk.  The veteran was 
observed to be walking with a one-point cane and employing a 
lumbar corsette.  

The veteran indicated that he required "frequent" 
assistance to put on shoes and socks; otherwise, he was 
independent in dressing and other activities of daily living.  
He could not play sports.  He had to spend 5 minutes 
stretching after driving.  

On physical examination, posture was erect and there was 
symmetry of spinal motion.  The veteran was noted to walk 
gingerly, with a stiff trunk.  There was guarding of the back 
muscles.  There was no abnormal spinal contour.  On range of 
motion testing the veteran's limitation of motion was noted 
as follows: flexion limited to 18 degrees, extension limited 
to 8 degrees, lateral flexion limited to 20 degrees 
bilaterally, and rotation limited to 10 degrees bilaterally.  
There was increased pain upon repetitive motion.  The 
examiner noted that there was functional loss due to pain, 
fatigue, weakness, lack of endurance, and incoordination.  

Neurological examination showed some decreased sensation in 
the lower extremities.  The veteran reported that he had been 
absent from work on 3 occasions during the previous 12 
months, for approximately 5 days each.

By rating decision dated November 2007, the veteran's initial 
evaluation was increased to 40 percent, effective October 25, 
2007, for flexion of the thoracolumbar spine limited to 30 
degrees or less.  

The evidence relevant to this period of time does not show 
that there was unfavorable ankylosis of the thoracolumbar 
spine.  Thus, entitlement to an increased initial evaluation 
under the General Rating Formula for Diseases and Injuries of 
the Spine has not been shown.  38 C.F.R. § 4.71a.  

Furthermore, as there is no evidence of incapacitating 
episodes having a total duration of at least 6 weeks, 
entitlement to an increased rating under DC 5243 for 
intervertebral disc syndrome is also not warranted.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007); DeLuca, 8 Vet. App. 204-7 (1995).  
There is evidence of increased pain upon repetitive motion, 
as well as pain, fatigability, weakness, lack of 
coordination, and lack of endurance.  However, there is no 
objective evidence that his pain interferes with his daily 
functions.  With the exception of difficulty putting on socks 
and tying shoes, the veteran's activities of daily living 
have not been significantly affected by his back disability.  
There is not adequate pathology or symptoms that would 
warrant an evaluation in excess of 40 percent for functional 
loss.  See DeLuca, 8 Vet. App. 204-7 (1995).  The veteran has 
already been assigned a separate 10 percent rating for 
sciatic radiculopathy of the left leg (neurologic 
manifestation of the service-connected degenerative disc 
disease) and that matter is not currently before the Board.   

There are no other applicable Diagnostic Codes under which 
the veteran may be entitled to an increased initial 
evaluation for his low back disorder.  Thus, entitlement to 
an increased initial evaluation for the period since October 
25, 2007, has not been shown. 

Summary

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected degenerative disc disease of the 
lumbar spine presents an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  The veteran has lost time from work due to his 
back pain and left the National Guard in part due to his 
service-connected low back disability; but the objective 
evidence of interference with employment is not marked in 
degree.  A referral for consideration of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).

The Board has also considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's service connected 
degenerative disc disease of the lumbar spine have warranted 
no more than a 20 percent rating from October 19, 2003, to 
October 25, 2007, and 40 percent since October 25, 2007.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for degenerative 
disc disease of the lumbar spine.  Thus, the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 


ORDER

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.

For the period prior to October 25, 2007, entitlement to an 
initial rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.

Since October 25, 2007, entitlement to an initial rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine is denied.  





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


